Barrett, J.:
I concur in the conclusion arrived at by Mr. Justice Rumsey, and, in the main, with his reasoning. The case should be treated as though the law were incorporated in the policy and its provisions interwoven with the terms and conditions of the contract. The courts take judicial notice of public statutes. It is not necessary to plead them, for it cannot be necessary to plead what it is not necessary to prove. Consequently, the plaintiff’s position is the same as though the statute thus embodied in the contract were pleaded in her complaint. When she alleged performance of the terms and conditions of the contract, she simply pleaded performance of what was essential to her right of action — that is, to those terms and conditions upon the performance of which the defendant’s liability rested.
As to the premium, the allegation of performance was, in effect, an allegation of payment at the time specified in the policy, upon the reminder to the assured contemplated by the statute. As to that reminder, the plaintiff was not bound to allege that it was not given. She was not required to allege and prove a negative — namely, that the defendant had not mailed the notice as required by the statute. The defendant clearly had the affirmative on this head. The statute declared that there should be no forfeiture until it did a certain thing. It was for the defendant .to plead and prove the doing of that thing. The affidavit should, therefore, have been rejected.
I also agree that there should have been independent common-law proof that Goulden was an officer, clerk or agent of the corporation, or authorized to mail the notice. But the plaintiff did not take this objection. Her objection was that the affidavit was incompetent, irrelevant and immaterial, and that it did not comply with the statute. These objections were untenable. If the plaintiff had pointed out the specific objection that the affidavit, even if competent and material, was not admissible until common-law proof was furnished of Gonlden’s authority, that objection could at once have been met with the requisite proof as to such authority. I place my concurrence in the reversal, therefore, upon the point that the mailing of the notice was not pleaded.